                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

CORBIN HOWARD, et al.,

       Plaintiffs,                                   Case No. 3:18-cv-410

vs.

PREBLE COUNTY SHERIFF, et al.,                       District Judge Thomas M. Rose
                                                     Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

 ORDER AND ENTRY: (1) DIRECTING THAT THE CLERK PROVIDE PLAINTIFFS
  WITH ADDITIONAL SUMMONS FORMS; (2) NOTIFYING PLAINTIFFS OF THE
    AVAILABLITY OF FORMS ONLINE; (3) GRANTING PLAINTIFFS’ MOTION
  REQUESTING SERVICE BY UNITED STATES MARSHAL; (4) DIRECTING THAT
 THE UNITED STATES MARSHAL SERVCE DEFENDANTS UPON RECEIPT FROM
     PLAINTIFF OF ALL NECESSARY DOCUMENTS FOR SERVICE; AND (5)
NOTIFYING PLAINTIFFS OF THEIR OBLIGATION TO SERVE EACH DEFENDANT
                         ON OR BEFORE MAY 12, 2019
______________________________________________________________________________

       This civil case is before the Court with regard to a letter pro se Plaintiff Corbin Howard

addressed to the Clerk of Court on February 18, 2019. Doc. 15. In that letter, Plaintiff requested

that the Clerk provide him with additional summons forms. Id. The undersigned DIRECTS that

the Clerk mail to both Plaintiffs additional summons forms if not already sent. The undersigned

NOTIFIES Plaintiffs that summons forms can be found online at the following website:

https://www.uscourts.gov/file/455/download.

       In the letter, Plaintiff Corbin Howard also seeks advice regarding service of process and

asks whether service can be performed by the United States Marshal. Pursuant to the Federal

Rules of Civil Procedure, “[a]t the plaintiff’s request, the court may order that service be made by

a United States marshal or deputy marshal[.]” Fed. R. Civ. P. 4(c)(3). Construing Plaintiff Corbin
Howard’s letter as a request for service by the Marshal, the Court GRANTS such request and

ORDERS the U.S. Marshal to serve Defendants upon receipt from Plaintiffs of the appropriate

documents to complete service. See Fed. R. Civ. P. 4(c)(1) (“The plaintiff is responsible for having

the summons and complaint served within the time allowed by Rule 4(m) and must furnish the

necessary copies to the person who makes service”).

        Finally, the Court notes that, pursuant to Fed. R. Civ. P. 4(m), “[i]f a defendant is not served

within 90 days after the complaint is filed, the court -- on motion or on its own after notice to

plaintiff -- must dismiss the action without prejudice against that defendant or order that service

be made within a specified time.” In this case, the undersigned deems Plaintiffs’ complaint filed,

for purposes of service of process, on February 11, 2019,1 and therefore, Plaintiffs must ensure

that service under Rule 4(m) should be completed on or before May 12, 2019. See Fed. R. Civ. P.

4(c)(1), supra. Plaintiffs are NOTIFIED that failure to complete service of process on each

Defendant on before that date may result in the dismissal of their claims against each of the

unserved Defendants.

        IT IS SO ORDERED.



Date:    April 30, 2019                                   s/ Michael J. Newman
                                                          Michael J. Newman
                                                          United States Magistrate Judge




        1
         The undersigned makes no determination on the appropriate date of filing for statute of limitations
purposes.

                                                     2
